Atkinson, J.
1. “Where land belonging to the estate of a decedent is set apart as a year’s support to his widow and minor children, the widow may sell and convey it for the purpose of maintenance and support of herself and children, or; if the children are of age and have left the land, for the support of herself. The sale and conveyance by the widow divests the title of the children as heirs of the decedent, and also their claim upon the land as beneficiaries under the allowance of a year’s support.” Ragan v. Shiver, 130 Ga. 474 (61 S. E. 1) ; Boozer v. Nash, 120 Ga. 406 (47 S. E. 908); Corbin v. Shiver, 131 Ga. 312 (62 S. E. 186) ; Civil Code, §§ 4041, 4044. The validity of a sale of the land by the widow for the purpose of providing for her support is not dependent upon a necessity to sell.
2. The charge upon which error was assigned was not in accord with the principles announced in the preceding note, and in the light of the pleadings and the evidence the error in the charge is cause for reversal.

Judgment reversed.


AU the Justices concur.

Equitable petition. Before Judge Walker. Warren superior court. March 9, 1916.
E. P. Davis, for plaintiffs in error.
J. B. Burnside and L. D. McGregor, contra.